Title: From Thomas Jefferson to Constantine Samuel Rafinesque, 9 October 1822
From: Jefferson, Thomas
To: Rafinesque, Constantine Samuel


Sir
Monticello
Oct. 9. 22.
Your favor of Sep. 24. is recieved, and I thank you for the seeds it covered. too old to plant trees for my own gratification, I shall do it for my posterity. the pamphlets therein mentioned will probably come by subsequent mails, tho’ those mentioned in your letter of Feb. 2. did not come. the preference given to letters sometimes occasion the Postmasters to omit printed papers. you mention not having heard from me in answer to that letter. I answered it however the day following it’s reciept in these words. Feb. 20. ‘Sir, I recieved yesterday your favor of the 2d the accompaniments mentioned in it will probably arrive by another mail and shall be disposed of as you desire. the prospect of the opening of our University is at present but distant. we have incurred a great debt in erecting our buildings on the hypothacation of our funds; to redeem which will employ the whole of them for many years, unless relieved by the legislature of which there is little promise at present. in this state of things it would be unjustifiable in me to say any thing which should prevent your accepting any offers which you might be disposed to listen to from other quarters.’So far my letter of Feb. 20. to which no change of circumstance enables me to  add any thing more definite. I may say further that the torpor of age has nearly extinguished my attention to scientific subjects, and the same cause, with a stiffened wrist, renders writing so slow and painful as to disable me from executing the duties of correspondence. I pray you to accept the assurance of my great respect.Th: Jefferson